Dismissed and Memorandum Opinion filed November 8, 2007







Dismissed
and Memorandum Opinion filed November 8, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00861-CV
____________
 
HARRIS COUNTY HOSPITAL DISTRICT
D/B/A 
LYNDON B. JOHNSON GENERAL HOSPITAL, Appellant
 
V.
 
YESSICA SOSA AND CONRADO GODINEZ,
INDIVIDUALLY AND 
AS REPRESENTATIVE OF THE ESTATE OF 
GENESIS GODINEZ, MINOR, Appellees
 

 
On Appeal from the
113th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-17833
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from an order signed September 25, 2007.  On October 31, 2007,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
November 8, 2007.
Panel consists of Chief Justice Hedges, Justices Yates
and Frost.